DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 3 and 6 are objected to because of the following informalities:  
In claim 3, ln 7, the word “is” appears to have been unintentionally omitted between the words “carrier” and “a”.
In claim 6, while the meaning of the phrase “is braced via a crowned axial surface section on an axial surface of the groove…” in ln 3-4 is clear in light of the specification, the phrase itself presents some ambiguity as to whether the crowned axial surface section is on the projection (and is braced on the axial surface of the groove) or whether the crowned axial surface section is instead disposed on the axial surface of the groove.  Such ambiguity could be prevented by substituting “against” for “on” in the above cited phrase.
Appropriate correction is required.

Claim Interpretation
In claim 5, ln 6-7, the limitation “a torus-shaped or ball head shaped outer wall” is herein interpreted in light of the specification and drawings and under broadest reasonable interpretation to mean an outer wall which has the shape of at least a portion of a torus or ball head, since it is clear that 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US Pat. No. 5,839,878) in view of Schlemmer (US Pat. Pub. No. 2017/0241279 A1).
Regarding claim 1, Maier discloses a turbine guide apparatus (12), comprising: multiple guide blade segments (24), wherein each guide blade segment comprises: a first shroud (34) having a first projection (assembly of 38 and 40); and a second shroud (32) having a second projection (assembly of 42 and 44); wherein the first shroud and the second shroud are formed on opposite radial ends of a blade leaf (36) of a respective guide blade segment (see Fig. 1 and Col. 2, ln 41-57); a first carrier (26) for the guide blade segments, wherein each guide blade segment is fastened and braced on the first carrier via the first projection of the respective first shroud (see Fig. 1-4 and Col. 2, ln 58 – Col. 3, ln 5); a second carrier (28) for the guide blade segments, wherein each guide blade segment is fastened and braced on the second carrier via the second projection of the respective second shroud (see Fig. 1-2 and Col. 2, ln 58 – Col. 3, ln 5); a groove (52) of the first carrier; an outer fastener (pin 56 through the first projection); 
Maier fails to teach that the outer fastener is a bolt.
Schlemmer exhibits a turbine a guide blade segment (12) comprising: a first shroud (34) having a first projection (18); a first carrier (30) for the guide blade segment, wherein the guide blade segment is braced on the first carrier via the first projection of the respective first shroud (see Fig. 2b and [0034-0035]); and wherein the first projection of the first shroud includes a radially open-ended slot for receiving a fastener (see Fig. 2a-2b), in the same manner as the first projection of Maier, and is inserted into a groove (32) of the first carrier in a radial direction (see Fig. 2a-2b and [0037-0038]), in the same manner as is described by Maier (see above, in re Maier).  Schlemmer teaches that the first projection may be fastened and braced with radial mobility in this groove in a circumferential direction via a bolt (28) extending in an axial direction through the first projection of the first shroud (see Fig. 2b and [0038]).  
Because both Maier and Schlemmer describe very similar configurations for supporting a guide blade segment via a radially mobile but circumferentially fixed coupling of a projection of the guide blade shroud to a carrier, with the only significant difference between the two configurations being the use of a pin or a bolt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer fastener of Maier to be a bolt, since it is clear from the similar configuration of Schlemmer that a bolt may be used to functionally equivalent effect as a pin within the configuration of Maier in order to fastened and braced with radial mobility the first projection within the groove of the first carrier (see in re Schlemmer).  
Regarding claim 3, Maier further discloses that the first shroud of the respective guide blade segment is an outer shroud, the second shroud of the respective guide blade segment is an inner shroud, the first carrier is a radially outer carrier, and the second carrier is a radially inner carrier (see Fig. 1 and Col. 2, ln 41-57).
Regarding claim 4, Maier as modified by Schlemmer further discloses that the bolt extends in the axial direction through a slot that is open in the radial direction of the first projection of the first shroud and through the first carrier (see Fig. 1-4 and Col. 2, ln 58 – Col. 3, ln 5; here it is clear from Fig. 2 that the first projection includes a radially open-ended slot through which the outer fastener (the bolt of the above modification) extends axially, thereby fastening and bracing the first projection in a circumferential direction to the carrier through which the outer fastener also extends, but allowing radial mobility of the projection).
Regarding claim 6, 
Regarding claim 8, Maier further discloses that the respective crowned axial surface section runs, as seen in the circumferential direction, linearly at least in sections (see Fig. 2 and Col. 2, ln 51-57; here it is visually apparent that both crowned axial surface sections (38 and 42) extend linearly over the entire circumferential width of the guide blade segment).
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maier as modified by Schlemmer according to claim 1, and in further view of Harter (US Pat. No. 8,070,431 B2).
Regarding claim 5, Maier as modified by Schlemmer according to claim 1 discloses the turbine guide apparatus according to claim 1, wherein the pin, on a first section of the pin, which extends in the axial direction into the second carrier, has a cylinder-shaped outer wall (see Fig. 1 and 2; here it is visually apparent that the pins of Maier have a cylindrical shape over each portion of the pin except the tip, therefore the wall which extends through the second carrier has a cylinder-shaped outer wall).  
Maier fails to teach that the pin, on a second section of the pin, which extends in the axial direction into the second projection of the second shroud of the respective guide blade segment, has a torus-shaped or ball head-shaped outer wall.
Harter exhibits a turbine a guide blade segment (400) comprising: a shroud (420) having a projection (445); a carrier (300) for the guide blade segment, wherein the guide blade segment is braced on the carrier via the projection of the respective shroud (see Fig. 5 and Col. 7, ln 24-59); and wherein the projection of the shroud includes a circular aperture (447) through which a pin may be passed, the pin extending in the axial direction into the projection of the shroud and the carrier in order to fasten and brace the projection in the circumferential direction and radial direction (see Fig. 5 and Col. 7, ln 24-59), in the same manner as described by Maier in regards to the second projection and second carrier of Maier (see in re Maier, claim 1).  Harter teaches that the pin, on a first section (660) of the pin, which extends in the axial direction into the second carrier (see Fig. 4), has a cylinder-shaped outer wall (see Fig. 6A-6B and Col. 7, ln 35-38 and ln 47-59), and that the pin, on a second section (620) of the pin, 
Because both Maier and Harter describe very similar configurations for supporting a guide blade segment via a cylindrical shaped pin coupling of a projection of the guide blade shroud to a carrier, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin of Maier to be shaped according to the configuration taught by Harter, such that a first section (660) of the pin, which extends in the axial direction into the second carrier (see Fig. 4), has a cylinder-shaped outer wall, and such that a second section (620) of the pin, which extends in the axial direction into the second projection of the second shroud of the respective guide blade segment, has a torus-shaped or ball head-shaped (spherical) outer wall, in order to limit heat transfer from the guide blade segment to the carrier through the pin, and allow the guide blade segment to roll axially forward or aft during transient thermal conditions, such as during startup or shutdown, as described in Harter (Col. 7, ln 39-41 and Col. 7, ln 53-59).  These outcomes reduce the thermal stresses applied to the turbine guide blade, and thereby improve the lifespan and reliability of the part.


Claim(s) 1-2, 4, 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Przirembel (US Pat. No. 4,017,213) in view of Schlemmer and Maier.
Regarding claim 1, Przirembel discloses a turbine guide apparatus, comprising: multiple guide blade segments (10, see Col. 2, ln 29-34), wherein each guide blade segment comprises: a first shroud (18) having a first projection (38); and a second shroud (16) having a second projection (30); wherein the first shroud and the second shroud are formed on opposite radial ends of a blade leaf (14) of a respective guide blade segment (see Fig. 1-2 and Col. 2, ln 35-37); a first carrier (40) for the guide blade segments, wherein each guide blade segment is fastened and braced on the first carrier via the first projection of the respective first shroud (see Fig. 1-2 and Col. 3, ln 1-4); a second carrier (32) for the guide blade segments, wherein each guide blade segment is fastened and braced on the second carrier via the second projection of the respective second shroud (see Fig. 1-2 and Col. 2, ln 63-68); a groove (see annotated Fig. 1 below) of the first carrier; wherein the first projection of the first shroud of the respective guide blade segment is inserted into the groove of the first carrier in a radial direction and is fastened and braced with radial mobility in this groove in a circumferential direction via a first conventional securing member extending in an axial direction through the first projection of the first shroud (see Fig. 1-2, Col. 3, ln 1-4, and Col. 3, ln 27-36; here, it is clear from Fig. 2 that the first projection includes a radially open-ended slot (70) for receiving a fastener, which allows radial mobility of the first projection but constrains circumferential movement when a fastener is inserted through the slot), and wherein the second projection of the second shroud of the respective guide blade segment is fastened and braced in the circumferential direction and radial direction via a second conventional securing member extending in the axial direction into the second projection of the second shroud (see Fig. 1-2, Col. 2, ln 63-68, and Col. 3, ln 27-36; here it is clear from Fig. 2 that the second projection includes a closed circular aperture (68) through which through which the securing member extends axially, thereby fastening and bracing the second projection in both a circumferential and a radial direction).  

    PNG
    media_image1.png
    574
    605
    media_image1.png
    Greyscale

Przirembel fails to teach that the first conventional securing member is a bolt extending in an axial direction through the first projection of the first shroud and the first carrier, and that the second conventional securing member is a pin extending in the axial direction into the second projection of the second shroud and the second carrier.
Schlemmer exhibits a turbine a guide blade segment (12) comprising: a first shroud (34) having a first projection (18); a first carrier (30) for the guide blade segment, wherein the guide blade segment is braced on the first carrier via the first projection of the respective first shroud (see Fig. 2b and [0034-0035]); and wherein the first projection of the first shroud includes a radially open-ended slot for receiving a fastener (see Fig. 2a-2b), in the same manner as the first projection of Przirembel, and is inserted into a groove (32) of the first carrier in a radial direction (see Fig. 2a-2b and [0037-0038]), in the 
Because both Przirembel and Schlemmer describe very similar configurations for supporting a guide blade segment via a coupling of a projection of the guide blade shroud to a carrier via a radially open-ended slot in the projection, and since Przirembel teaches that any conventional securing member may be used to fasten and brace the first projection within the groove (see Przirembel Col. 3, ln 27-36), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of Przirembel such the first conventional securing member is a bolt extending in an axial direction through the first projection of the first shroud and the first carrier, since a bolt is a well-known conventional securing member within the art, and since it is clear from the similar configuration of Schlemmer that a bolt extending in an axial direction through the first projection of the first shroud and the first carrier may be used to fasten and brace such a first projection in the circumferential direction with radial mobility within such a groove in the first carrier (see Schlemmer, Fig. 2b and [0038]).  
Maier exhibits the turbine guide apparatus (12) described above, comprising a configuration for coupling a second projection (the assembly of 42 and 44) to a second carrier (28) that is similar to the configuration of Przirembel (see in re Maier, claim 1).  Maier teaches a pin (pin 56 through the second projection); wherein the second projection of the second shroud of the respective guide blade segment is fastened and braced in the circumferential direction and radial direction via the pin extending in the axial direction into the second projection of the second shroud and the second carrier (see Fig. 1-2 and Col. 2, ln 58 – Col. 3, ln 5; here it is clear from Fig. 2 that the second projection includes a closed 
Because both Przirembel and Maier describe very similar configurations for supporting a guide blade segment via a coupling of a projection of the guide blade shroud to a carrier via a closed aperture, and since Przirembel teaches that any conventional securing member may be used to fasten and brace the first projection within the groove (see Przirembel Col. 3, ln 27-36), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of Przirembel such the first conventional securing member is a pin extending in the axial direction into the second projection of the second shroud and the second carrier, since a pin is a well-known conventional securing member within the art, and since it is clear from the similar configuration of Maier that a pin extending in the axial direction into the second projection of the second shroud and the second carrier may be used to fasten and brace such a second projection in the circumferential direction and radial direction against such a second carrier (see Maier, Fig. 1-2 and Col. 2, ln 58 – Col. 3, ln 5).  
Regarding claim 2, Przirembel as modified by Schlemmer and Maier according to claim 1 further exhibits that the first shroud of the respective guide blade segment is an inner shroud, the second shroud of the respective guide blade segment is an outer shroud, the first carrier is a radially inner carrier, and the second carrier a radially outer carrier (see Fig. 1-2 and Col. 2, ln 63 – Col. 3, ln 4).
Regarding claim 4, 
Regarding claim 6, Przirembel as modified by Schlemmer and Maier according to claim 1 discloses the turbine guide apparatus according to claim 1.  
Przirembel fails to teach that the first projection of the first shroud of the guide blade segment is braced via a crowned axial surface section against an axial surface of the groove of the first carrier, wherein as seen in the axial direction there is an axial clearance between the first projection of the first shroud of the respective guide blade segment and the groove of the first carrier.
Maier further teaches that the first projection of the first shroud of the guide blade segment may be braced via a crowned axial surface section (46) against an axial surface (50) of the groove of the first carrier (see Fig. 2, Col. 2, ln 51-57 and Col. 3, ln 25-31), wherein seen in the axial direction there is an axial clearance between the first projection of the first shroud of the respective guide blade segment and the groove of the first carrier (see Fig. 2, Col. 2, ln 51-57 and Col. 3, ln 25-31), in order to provide a seal that prevents leakage of cooling air from passing between the first projection and the first carrier and which facilitates the pivoting of the turbine blade due to thermal expansion while maintaining a seal (see Col. 1, ln 56 – Col. 2, ln 12 and Col. 3, ln 25-31).  Maier also teaches that that the respective crowned axial surface section runs, as seen in the circumferential direction, linearly at least in sections (see Fig. 2 and Col. 2, ln 51-57; here it is visually apparent that both crowned axial surface sections (38 and 42) extend linearly over the entire circumferential width of the guide blade segment). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first projection of Przirembel to include a crowned axial surface section such as that of Maier, such that the first projection of the first shroud of the guide blade segment is braced via a crowned axial surface section against an axial surface of the groove of the first carrier, wherein as seen in the axial direction there is an axial clearance between the first projection of the first shroud of the respective guide blade segment and the groove of the first carrier, in order to provide a seal that prevents leakage of cooling air from passing between the first projection and the first 
Regarding claim 8, Maier further teaches that the respective crowned axial surface section runs, as seen in the circumferential direction, linearly at least in sections (see Fig. 2 and Col. 2, ln 51-57; here it is visually apparent that both crowned axial surface sections (38 and 42) extend linearly over the entire circumferential width of the guide blade segment), and since Przirembel incorporates a crowned axial surface section according to the configuration of Maier in the above modification (see in re claim 6), the proposed combination of claim 6 therefore also exhibits that the respective crowned axial surface section runs, as seen in the circumferential direction, linearly at least in sections.
Regarding claim 7, Przirembel as modified by Schlemmer and Maier according to claim 1 discloses the turbine guide apparatus according to claim 1.  
Przirembel fails to teach that the second projection of the second shroud of the guide blade segment is braced via a crowned axial surface section against an axial surface of the groove of the second carrier.
Maier further teaches a projection (42) of the second shroud of the guide blade segment, which is received in a groove (58) of the second carrier in a similar manner to the second projection of Przirembel (see in re Przirembel, claim 1), may be braced via a crowned axial surface section (46) against an axial surface (50) of the groove (58) of the second carrier (see Fig. 2, Col. 2, ln 51-57 and Col. 3, ln 25-31), wherein seen in the axial direction there is an axial clearance between the projection of the second shroud of the respective guide blade segment and the groove of the second carrier (see Fig. 2, Col. 2, ln 51-57 and Col. 3, ln 25-31), in order to provide a seal that prevents leakage of cooling air from passing between the projection and the second carrier and which facilitates the pivoting of the turbine blade 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second projection of Przirembel to include a crowned axial surface section such as that of Maier, such that the second projection of the second shroud of the guide blade segment is braced via a crowned axial surface section against an axial surface of the groove of the second carrier, wherein as seen in the axial direction there is an axial clearance between the second projection of the second shroud of the respective guide blade segment and the groove of the second carrier, in order to provide a seal that prevents leakage of cooling air from passing between the second projection and the second carrier and which facilitates the pivoting of the turbine blade due to thermal expansion while maintaining a seal, as described by Maier (see Col. 1, ln 56 – Col. 2, ln 12 and Col. 3, ln 25-31).  By maintaining a resilient seal against cooling air leakage, the efficiency of the turbine is improved, since less compressed cooling air is wasted.
Regarding claim 11,.
Claim(s) 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Przirembel as modified by Schlemmer and Maier according to claims 6 and 11, and in further view of Ellis (US Pat. No. 7,958,735 B2).
Regarding claim 9, Przirembel as modified by Schlemmer and Maier according to claim 6 discloses the turbine guide apparatus of claim 6.  Przirembel also discloses a first radially extending sealing blade (56) and a second radially extending sealing blade (54) included within slots formed at each circumferential end of the first projection and the second projection respectively to thereby cooperate with the sealing slots of adjacent turbine guide blade segments (see Fig. 1-2 and 4, and Col. 3, ln 14-23 and ln 44-47).
Przirembel fails to teach a slot is introduced into the respective crowned axial surface section at a circumferential end, which together with a corresponding slot of a guide blade following in the circumferential direction or of a guide blade segment following in the circumferential direction bounds a groove, which receives a sealing blade.
Ellis exhibits a turbine static structure (200) which includes adjacent sections which comprise at each circumferential end a radially extending sealing blade (218) located in a radially extending slot (210), a portion of which is formed in each of the circumferential ends of each section in order to cooperate with the corresponding portion of the adjacent section (see Fig. 2-5D and Col. 4, ln 65 – Col. 5, ln 10), and which also comprise an axial contact surface (see annotated Fig. 4 below).  Ellis teaches that an axially (and circumferentially) extending slot (222) may also be included in the axial contact surface at each circumferential end for receiving an axially extending sealing blade (220) which is inserted into the slot and which abuts the radially extending sealing blade (see Fig. 4-5D, Col. 4, ln 37-60, and Col. 4, ln 65 – Col. 5, ln 10) in order to improve the integrity of the seal, and thereby prevent leakage through the boundary between sections (see Fig. 4-5D and Col. 4, ln 40-46 and ln 53-60).

    PNG
    media_image2.png
    914
    1053
    media_image2.png
    Greyscale

Because both Przirembel and Ellis describe sealing slots for reducing leakage through the boundaries between static turbine structures, and since the radially extending seal sealing blades of Przirembel are disposed within the first and second projections of Przirembel for preventing leakage from escaping between adjacent turbine guide blade segments in these regions in a similar manner to the radially extending sealing blades of Ellis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing configuration of the first projection of Przirembel to also include an axially extending sealing blade to abut the first radially extending sealing blade already present, according to the configuration taught by Ellis, such that a slot is introduced into the respective crowned axial surface section (the equivalent structure in Przirembel to 
Regarding claim 10, Ellis further teaches that the sealing blade terminates flush with the respective contact surface in the axial direction (see Fig. 5A-5D and Col. 5, ln 1-10; here it is clear from the figures, which depict the axially (and circumferentially) extending slot 222 from a top-down or bottom-up view, that the axially extending sealing blade terminates flush with the outer surface of the axial contact surface).
Regarding claim 12, Przirembel as modified by Schlemmer and Maier according to claim 11 discloses the turbine guide apparatus of claim 11.  Przirembel also discloses a first radially extending sealing blade (56) and a second radially extending sealing blade (54) included within slots formed at each circumferential end of the first projection and the second projection respectively to thereby cooperate with the sealing slots of adjacent turbine guide blade segments (see Fig. 1-2 and 4, and Col. 3, ln 14-23 and ln 44-47).
Przirembel fails to teach a slot is introduced into the respective crowned axial surface section at a circumferential end, which together with a corresponding slot of a guide blade following in the circumferential direction or of a guide blade segment following in the circumferential direction bounds a groove, which receives a sealing blade.
Ellis exhibits a turbine static structure (200) which includes adjacent sections which comprise at each circumferential end a radially extending sealing blade (218) located in a radially extending slot (210), a portion of which is formed in each of the circumferential ends of each section in order to cooperate with the corresponding portion of the adjacent section (see Fig. 2-5D and Col. 4, ln 65 – Col. 
Because both Przirembel and Ellis describe sealing slots for reducing leakage through the boundaries between static turbine structures, and since the radially extending seal sealing blades of Przirembel are disposed within the first and second projections of Przirembel for preventing leakage from escaping between adjacent turbine guide blade segments in these regions in a similar manner to the radially extending sealing blades of Ellis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing configuration of the second projection of Przirembel to also include an axially extending sealing blade to abut the second radially extending sealing blade already present, according to the configuration taught by Ellis, such that a slot is introduced into the respective crowned axial surface section (the equivalent structure in Przirembel to the contact surface of Ellis) at a circumferential end, which together with a corresponding slot a guide blade segment following in the circumferential direction bounds a groove, which receives the axially extending sealing blade, in order to improve the integrity of the seal already disclosed by Przirembel, and thereby prevent leakage through the boundary between the adjacent turbine guide blade segments, as described in Ellis (see Fig. 4-5D and Col. 4, ln 40-46 and ln 53-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes 
Smed (US Pat. No. 4,863,343) discloses a turbine guide blade segment (Fig. 1-3) which includes a first shroud (44) comprising a first projection (62) and a second shroud (46) comprising a second projection (72), with a crowned axial surface section (66, 76) disposed on each of the first projection and second projection to provide a sealing surface between the first and second projections and a first and second carrier (58, 68) respectively (see Fig. 1-3 and Col. 3, ln 40 – Col. 4, ln 11), and wherein for each guide blade section, the crowned axial surface section runs, seen in the circumferential direction, linearly over the entire turbine guide blade section (see Fig. 2 and Col. 3, ln 40 – Col. 4, ln 11).  This configuration permits relative motion of the turbine guide vane segment relative to the carriers due to axial misalignment which may occur during operation (Col. 2, ln 11-29, and Col. 3, ln 40 – Col. 4, ln 11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ERIC A LANGE/Examiner, Art Unit 3745               

/JUSTIN D SEABE/Primary Examiner, Art Unit 3745